Citation Nr: 1522544	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-32 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for psoriasis, claimed as to ears, elbows, knees, and back.

2. Entitlement to service connection for traumatic arthritis of the cervical spine with stenosis status post surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision regarding traumatic arthritis and a June 2011 rating decision regarding psoriasis, both from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was later transferred to the RO in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2013 VA Form 9, the Veteran indicated he would like a videoconference hearing.  A hearing was scheduled and the Veteran did not appear; however, the Veteran's representative, in an April 2015 letter, indicated that the Veteran informed the VA that we would not be able to attend, and requested another hearing.  It appears that the hearing notification letter may not have been sent to the correct address.

The Veteran is entitled to this hearing before deciding his appeal of his claim for service connection for psoriasis and traumatic arthritis.  38 C.F.R. §§ 20.700(a), 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest opportunity.  Notify him and his representative of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




